Name: 91/366/EEC: Council Decision of 7 June 1991 adopting a specific research and technological development programme in the field of the life sciences and technologies for developing countries (1990 to 1994)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property
 Date Published: 1991-07-19

 Avis juridique important|31991D036691/366/EEC: Council Decision of 7 June 1991 adopting a specific research and technological development programme in the field of the life sciences and technologies for developing countries (1990 to 1994) Official Journal L 196 , 19/07/1991 P. 0031 - 0037COUNCIL DECISION of 7 June 1991 adopting a specific research and technological development programme in the field of the life sciences and technologies for developing countries (1990 to 1994) (91/366/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (2) thereof, Having regard to the proposal from the Commission (1), In co-operation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas by its Decision 90/221/Euratom, EEC (4), the Council adopted a third framework programme for Community activities in the field of research and technological development (1990 to 1994), specifying inter alia the activities to be pursued for developing the scientific knowledge and technical know-how needed by the Community, in particular to carry out its role relating to life sciences and technologies for developing countries; whereas this Decision should be taken in the light of the grounds set out in the preamble to that Decision; Whereas Article 130k of the Treaty stipulates that the framework programme shall be implemented through specific programmes developed within each activity; Whereas basic research in the field of life sciences and technologies for developing countries must be encouraged throughout the Community and in the developing countries; Whereas in addition to the specific programme concerning human resources and mobility, it might be necessary to encourage the training of research workers in the context of this programme; Whereas, in the context of this programme, an assessment should be made of economic and social impact as well as of any technological risks; Whereas this programme must be implemented essentially by the selection of research and development projects drawn up jointly by the Member States and the developing countries; Whereas, pursuant to Article 4 and Annex I of Decision 90/221/Euratom, EEC, the funds estimated as necessary for the whole framework programme include an amount of ECU 57 million for the centralized dissemination and exploitation of results, to be divided up in proportion to the amount envisaged for each specific programme; Whereas Decision 90/221/Euratom, EEC, provides that a particular aim of Community research must be to strengthen the scientific and technological basis of European industry, and to encourage it to become more competitive at the international level; whereas that decision also provides that Community action is justified where research contributes, inter alia, to the strengthening of the economic and social cohesion of the Community and to the promotion of its overall harmonious development, while being consistent with the pursuit of scientific and technical excellence; whereas this programme should contribute to the achievement of these objectives; Whereas small and medium-sized enterprises (SMEs) should be involved to the maximum extent possible in this programme; whereas account should be taken of their special requirements without prejudice to the scientific and technical quality of this programme; Whereas it is necessary, as Annex II to Decision 90/221/Euratom, EEC provides, to increase cooperation between European scientists and those from developing countries in order to facilitate complementarity of research and methods and to improve access to the different networks of scientific relationships established by the Member States with the developing countries in the areas of agriculture and health; whereas this programme should have as its aim the promotion of development of the research capacity of these countries while encouraging the strengthening of the research capacity existing in the Member States; whereas the main priority of this programme is to meet the research and development needs of the developing countries; whereas special rules should be drawn up for the dissemination of knowledge resulting from the implementation of this programme; Whereas the interface between agriculture and health is of great importance in the specific situation of the developing countries; Whereas the Scientific and Technical Research Committee (Crest) has been consulted, HAS ADOPTED THIS DECISION: Article 1 A specific research and technological development programme in the field of life sciences and technologies for developing countries, hereafter referred to as the 'programme', as defined in Annex I, is hereby adopted for a period beginning on 7 June 1991 and ending on 31 December 1994. This programme is open to participation by research organizations and institutes established in the developing countries, under the conditions set out in Annex III. Article 2 1. The funds estimated as necessary for the execution of the programme amount to ECU 109,89 million, including expenditure on staff and administration amounting to ECU 8 million. 2. An indicative allocation of funds is set out in Annex II. 3. Should the Council take a decision pursuant to Article 1 (4) of Decision 90/221/Euratom, EEC, this Decision shall be adapted accordingly. Article 3 Detailed rules for the implementation of the programme and the amount of the Community's financial contribution are set out in Annex III. Article 4 1. At the end of the second year of implementation of the programme, the Commission shall review it and send a report on the results of its review to the European Parliament and the Council. This report shall be accompanied, where necessary, by proposals for amendment of the programme. 2. At the end of the programme, an evaluation of the results achieved shall be conducted for the Commission by a group of independent experts. This group's report, together with any comments by the Commission, shall be submitted to the European Parliament and the Council. 3. The reports referred to in paragraphs 1 and 2 shall be established having regard to the objectives set out in Annex I to this Decision and in accordance with Article 2 (4) of Decision 90/221/Euratom, EEC. Article 5 1. The Commission shall be responsible for the implementation of the programme. 2. Contracts concluded by the Commission shall govern the rights and obligations of each party, in particular the arrangements for the dissemination, protection and exploitation of research results, in accordance with the provisions adopted pursuant to the second paragraph of Article 130k of the Treaty. 3. A work programme shall be drawn up in accordance with the aims set out in Annex I and updated where necessary. It shall set out the detailed objectives and types of projects to be undertaken, and the corresponding financial arrangements to be made for them. The Commission shall make calls for proposals for projects on the basis of the work programme. Article 6 1. The Commission shall be assisted by a Committee of an advisory nature composed of representatives of the Member States and chaired by the representative of the Commission. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. 3. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. 4. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. Article 7 1. The procedure laid down in Article 6 shall apply in particular to: - the preparation and updating of the work programme referred to in Article 5 (3), - the contents of the calls for proposals, - the assessment of the research projects provided for in Annex III and the estimated amount of the Community's contribution to them, - departures from the general rules set out in Annex III, - the participation in any project by non-Community organizations and enterprises referred to in Article 8 (1) and (2), - any adaptation of the indicative allocation of the funds set out in Annex II, - the measures to be undertaken to evaluate the programme, - the arrangements for the dissemination, protection and exploitation of the results of research carried out under the programme. 2. The Commission shall inform the Committee on the implementation of the accompanying measures and concerted actions referred to in Annex III. Article 8 1. The Commission is authorized to negotiate, in accordance with Article 130n of the Treaty, international agreements with third countries which are members of COST, particularly the member countries of EFTA and the countries of Central and Eastern Europe, with a view to associating them with the whole programme or a part of it. 2. Where framework agreements for S& T cooperation have been concluded between the Community and European non-Member States, bodies and enterprises established in those countries may, in accordance with the procedures laid down in Articles 6 and 7 and on the basis of the criterion of mutual benefit, be allowed to become partners in a project undertaken within the programme. No contracting body based in the countries referred to in the first subparagraph and participating as a partner in a project undertaken under the programme may benefit from Community financing for this programme. The body concerned shall contribute to the general administrative costs. Article 9 This Decision is addressed to the Member States. Done at Luxembourg, 7 June 1991. For the Council The President R. STEICHEN (1) OJ No C 174, 16. 7. 1990, p. 72. (2) OJ No C 19, 28. 1. 1991, p. 98; and OJ No C 158, 17. 6. 1991. (3) OJ No C 332, 31. 12. 1990, p. 40. (4) OJ No L 117, 8. 5. 1990, p. 28. ANNEX I SCIENTIFIC AND TECHNICAL OBJECTIVES AND CONTENT OF THE PROGRAMME The orientations of the third framework programme, its scientific and technical objectives, and the motivations which have inspired it, form an integral part of the specific programme. Point 4D of Part II of Annex II of the Third Framework Programme forms an integral part of this specific programme. The programme's specific objectives may be defined as follows: - further strengthening of research capacity in both the developing countries (DCs) and in the Community Member States in areas defined as having priority for Third World development (agriculture, health, nutrition and the environment in tropical and subtropical areas), by means of joint research projects, - improved coordination at European level of the development of cooperation between DCs and consolidation, strengthening and extension of the links between Community and DC partners, created in the first two stages of the programme, - significant progress on themes associated with development needs, including environmental protection and the rational management of natural resources to help improve living standards and health in the DCs particularly in the poorest DCs, - making use of the work of certain European teams used in the context of other Community S& T programmes, by offering them the opportunity of extending their field of investigation to the tropics and diversifying their methodological approach, - acquisition of added value by the various existing national initiatives in this field, owing to the programme's Community dimension. The following description of the content of this programme is presented under particular strategic themes in order to: - provide a better assessment of its impact on development, - facilitate an interdisciplinary approach, which is frequently essential for solving problems. The association of the two areas of research, agriculture and health, in a single programme, provides an excellent opportunity to finance interface activities. Thus the programme will allow consideration of the appropriate interdisciplinary projects concerning, for instance, - nutrition, - zoonosis, and - irrigation. This multidisciplinary approach will also be encouraged within each of the areas, with reference, for example, to optimum use of natural resources or optimum environmental protection. AREA 1: IMPROVEMENT OF LIVING CONDITIONS 1. Reduction of food shortages The aim is to increase agricultural, plant and animal production by sustainable methods so as to improve food provision in regions where, for climatic, physical or human reasons, this problem constitutes the first priority. The work will cover: (a) production systems; predominantly food production: analysis of the operation and dynamics of these systems, with a view to determining the constraints to achieving sustainable and ecological agriculture; (b) plant production: food plant breeding (improvement of their hardiness and yield), protection (diseases, parasites and weeds), with continuing care for the environment so that sustainable solutions are found; (c) animal production: role of livestock farming in production systems, forage resources with attention to environmental protection, alternative types of livestock farming in fragile environments and protection of animal health; (d) fisheries and aquaculture: rational management of resources for coastal fishing; improvement of primary production in a natural environment; nutrition from local products, pathology and breeding in aquaculture; (e) restoration of the environment: the study of reforestation, the relation between agriculture, forestry and livestock farming (agroforestry), the regeneration of pastureland, improved water management, soil protection, etc.; (f) protection of nature: research into the operation of buffer zones around areas of unspoilt nature, and research into the viability of non-disruptive commercial use of animal and plant products from such areas. 2. The development of agricultural production of high economic value The aim is to provide a scientific and technical basis to assess agricultural activities that are of high economic value (including the utilization of the forest and the aquatic environment) at the local level and for exportation in regions where there is no substantial food shortage. The following forms of production come under this strategic theme: (a) main traditional export crops (groundnuts, cotton, coffee, rubber, palm oil etc.); (b) secondary crops giving a product of a high added value. Priority will in particular be given to studies into ways of replacing crops used for the production of narcotics with products of high economic value; (c) food products (products of animal origin and vegetables) commanding a high price on urban markets or for regional export; (d) forests and forestry; (e) the production of bioenergy. The work will cover: (a) Production systems and the marketing of cash crops: analysis of how they operate, to improve their management and the products' economic impact, and socio-economic studies of the improvements introduced; (b) quantitative improvements: improvement of plants or animal breeds, the reduction in losses before and after harvest, and improved farming, forestry and fish-breeding techniques; (c) Qualitative improvements: the development of techniques to bring these products up to international trade standards and to improve their commercial value (harvesting, transport, packaging, etc.); (d) feasibility studies of local processing; (e) environmental protection: impact of intensification of agriculture on the environment, ways of preventing or solving problems and possibilities for improving the natural environment while preserving or increasing its productivity. AREA 2: IMPROVEMENTS IN HEALTH 1. Prevention and treatment of the predominant diseases in the developing countries The aim is to reduce the impact of these diseases which continue to be the major public health problem in most of the developing countries. Research will focus on: perfecting new methods of diagnosis and adapting existing methods to tropical conditions, using the most advanced techniques of molecular biology and immunology; developing new medicines with the help of innovative strategies for identifying biochemical targets for chemotherapy; preventing infectious diseases not only by developing vaccines but also by adapting existing vaccines to the specific needs of the developing countries. In the field of parasitology, the emphasis will be on a multi-antigenic approach taking into account, in certain cases, the different stages in the biological cycle of the parasite; the biology of the vector and its control by combining the traditional methods with the new ones of molecular biology and genetics. Research into pandemic diseases such as haemoglobinoses, diarrhoea and the sexually transmitted diseases, especially AIDS, will be directed towards the study of possible intervention strategies, which will allow optimum prevention in the context of the developing countries' particular social and economic conditions. When dealing with aims under this heading, particular attention will regularly be given to concertation with other Community projects, such as the biomedical and health programme. 2. Health care systems appropriate to the rural or urban environment of the developing countries The objective is to study ways of organizing health care taking into account the specific constraints and the socio-economic context of the DCs (financial, human and material resources) and the new opportunities offered by the results of biomedical research. This research comprises a number of themes, such as the selection, evaluation and validation of health strategies, the management and financing of health services, the study of the optimum development of human resources, the prerequisites for the transfer of existing and new technologies, and the elucidation of the factors determining the participation of the population. 3. Nutrition The aim of this research is to develop the scientific basis necessary for improving the nutritional condition of underprivileged populations by means of a multidisciplinary approach between medicine, agronomy, economics and the social sciences. This embraces research on nutritional interventions, specific shortages, and protection mechanisms in the event of food shortage at the individual, family and community levels. ANNEX II INDICATIVE BREAKDOWN OF THE FUNDS ESTIMATED AS NECESSARY (million ecu) Area Breakdown 1. Agriculture 71,43 2. Medicine, health and nutrition 38,46 Total 109,89 (1) (2) (1) Including expenditure on staff amounting to ECU 5,49 million and administrative expenditure of ECU 2,51 million. (2) A sum of ECU 1,11 million, not included in the ECU 109,89 million, will be earmarked as the contribution of the programme to the centralized scheme for the dissemination and exploitation of results. The breakdown between the areas does not exclude the possibility that projects could cover both areas. ANNEX III RULES FOR IMPLEMENTING THE PROGRAMME AND ACTIVITIES FOR DISSEMINATING AND EXPLOITING THE RESULTS 1. The Commission will implement the programme on the basis of the scientific and technical content described in Annex I. This programme concerns all developing countries. 2. The rules for implementing the programme, referred to in Article 3, comprise research and technological development projects, accompanying measures and concerted actions: A. Research projects The projects will be the subject of shared-cost research and technological development contracts. Selection of projects must take account of the criteria listed in Annex III to Decision 90/221/Euratom, EEC and of the objectives set out in Annex I to this Decision. For shared-cost projects Community financial participation will not normally be more than 50 %. Universities and other research centres participating in shared-cost projects will have the option of requesting, for each project, either 50 % funding a total expenditure or 100 % funding of the additional marginal costs. A rate higher than that referred to in the second paragraph for shared-cost projects may be decided on in respect of participants who are DC nationals, in accordance with the procedure laid down in Article 6. Shared-cost research projects must, as a general rule, be carried out by participants established within the Community and by at least one partner established in a DC. The projects, which may involve, for example, universities, research organizations and industrial firms, including small and medium-sized enterprises, must, as a general rule, provide for participation by at least two mutually independent partners established in the Member States as well as one partner established in a DC. Contracts relating to shared-cost research projects must as a general rule be concluded following a selection procedure based on calls for proposals published in the Official Journal of the European Communities. The Commission will publish a vade-mecum setting out all the rules applying to the selection of projects, in order to guarantee full transparency. B. Accompanying measures The accompanying measures referred to in Article 7 will consist of: - the organization of seminars, workshops and scientific conferences, - internal coordination through the creation of integrating groups, - advanced technology training programmes, with emphasis being placed on multidisiplinarity, - promotion of the exploitation of results, - independent scientific and strategic evaluation of the operation of the projects and the programme. C. Concerted actions Concerted actions consist of action by the Community to coordinate the individual research activities carried out in the Member States. They may benefit from funding of up to 100 % of coordinating expenditure. 3. The knowledge acquired in the course of the projects will be disseminated both within the programme and by means of a centralized activity, pursuant to the Decision referred to in Article 4 (3) of Decision 90/221/Euratom, EEC.